Exhibit 10.1(d)


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
GREENSKY, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN
* * * * *
Participant:     __________________________
Grant Date:    __________________________
Number of Restricted Stock Units Granted: ____________
* * * * *
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between GreenSky, Inc., a
Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the GreenSky, Inc. 2018 Omnibus Incentive Compensation Plan, as in
effect and as amende    d from time to time (the “Plan”), which is administered
by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the Shares underlying the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.
3.Vesting.
(a)Vesting. Subject to the provisions of Sections 3(b), 3(c) and 3(d) hereof,
the RSUs subject to this Award shall become vested as of the date(s) set forth
below, provided the Participant has not incurred a Termination of Service prior
to such vesting date:
Vesting Date
Number of RSUs
[         ]
[          ]
[         ]
[          ]
[         ]
[          ]
[         ]
[          ]

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur





--------------------------------------------------------------------------------

Exhibit 10.1(d)


only on the appropriate vesting date, subject to the Participant’s continued
employment or service with the Company or any of its Subsidiaries on each
applicable vesting date.
(b)Change in Control. Notwithstanding the foregoing, in the event no provision
is made for the continuance, assumption or substitution of the RSUs by the
Company or its successor in connection with a Change in Control, then,
contemporaneously with the Change in Control, the RSUs subject to this Award
shall become vested in full, to the extent not vested previously, provided the
Participant has remained continuously employed by, or providing services to, the
Company or any of its Subsidiaries from the Grant Date until the Change in
Control. If provision is made for the continuance, assumption or substitution of
the RSUs by the Company or its successor in connection with the Change in
Control, the RSUs shall become vested in full, to the extent not vested
previously, contemporaneously with the termination of the Participant’s
employment with, or service to, the Company (or its successor) and its
Subsidiaries, (i) if the Participant is covered under the Greensky, Inc.
Executive Severance Plan (the “Severance Plan”), as provided for in the
Severance Plan, or (ii) if the Participant is not covered under the Severance
Plan, if the Participant’s employment with, or service to, the Company (or its
successor) and its Subsidiaries is terminated by the Company (or its successor)
or any of its Subsidiaries, on or within twenty-four (24) months after the
Change in Control, for any reason other than Cause, death or Disability.
(c)Committee Discretion. Notwithstanding the foregoing, the Committee may, in
its sole discretion, provide for accelerated vesting of the RSUs at any time and
for any reason.
(d)Termination of Service; Forfeiture. Subject to the Committee’s discretion to
accelerate vesting hereunder, all unvested RSUs that are not vested or that do
not become vested upon the Participant’s Termination of Service (whether
pursuant to the terms hereof or any severance plan or other plan, agreement or
arrangement that applies to the Participant) shall be immediately forfeited upon
the Participant’s Termination of Service.
4.Delivery of Shares.
(a)General. Subject to the provisions of Section 4(b) hereof, within thirty (30)
days following the vesting of the RSUs, the Participant shall receive the number
of Shares that correspond to the number of RSUs that have become vested on the
applicable vesting date; provided that the Participant shall be obligated to pay
to the Company the aggregate par value of the Shares to be issued within ten
(10) days following the issuance of such Shares unless such Shares have been
issued by the Company from the Company’s treasury.
(b)Deferrals. If permitted by the Company, the Participant may elect, subject to
the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the Shares that
would otherwise be distributed to the Participant hereunder (the “Deferred
Shares”), consistent with the requirements of Section 409A of the Code. Upon the
vesting of RSUs that have been so deferred, the applicable number of Deferred
Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
Shares equal to the number of Deferred Shares credited to the Participant’s
Account shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A of the Code.
5.Dividends; Rights as Stockholder. Cash dividends on Shares issuable hereunder
shall be credited to a dividend book entry account on behalf of the Participant
with respect to each RSU granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
shall be held uninvested and without interest, subject to the same vesting
requirements as the related RSUs, and paid in cash if and at the same time that
the Shares underlying the RSUs to which the dividends relate are delivered to
the Participant in accordance with the provisions hereof. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such stock dividends shall be paid in Shares if and at the same time that the
Shares underlying the RSUs to which the dividends relate are delivered to the
Participant in accordance with the provisions hereof. Except as otherwise
provided herein, the Participant shall have no rights as a stockholder with
respect to any Shares covered by any RSU unless and until the Participant has
become the holder of record of such Shares.





--------------------------------------------------------------------------------

Exhibit 10.1(d)


6.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested Shares issuable hereunder.
7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and other obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other Applicable Law with respect to
the RSUs and, if the Participant fails to do so, the Company may otherwise
refuse to issue or transfer any Shares otherwise required to be issued pursuant
to this Agreement. Any required withholding obligation with regard to the
Participant may be satisfied as set forth in Section 19.1 of the Plan (if
permitted by the Committee) by reducing the amount of cash or Shares otherwise
deliverable to the Participant hereunder.
9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Shares issued pursuant to this Agreement. The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing Shares acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 9.
10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.
(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Shares issuable hereunder must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such Shares, and the Company is under no obligation to register
such Shares (or to file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
Shares issuable hereunder may be made only in limited amounts in accordance with
the terms and conditions of Rule 144 or any exemption therefrom.
11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.





--------------------------------------------------------------------------------

Exhibit 10.1(d)


13.No Right to Employment or Service. Any questions as to whether and when there
has been a Termination of Service and the cause of such Termination of Service
shall be determined in the sole discretion of the Committee. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
its Subsidiaries to terminate the Participant’s employment or service at any
time, for any reason and with or without Cause.
14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data related to the RSUs awarded under this Agreement for
legitimate business purposes (including, without limitation, the administration
of the Plan). This authorization and consent is freely given by the Participant.
15.Compliance with Laws. The grant of RSUs and the issuance of Shares hereunder
shall be subject to, and shall comply with, any applicable requirements of any
foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other law, rule regulation or exchange requirement
applicable thereto. The Company shall not be obligated to issue the RSUs or any
Shares pursuant to this Agreement if any such issuance would violate any such
requirements. As a condition to the settlement of the RSUs, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation.
16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1(d)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GREENSKY, INC.
By:    __________________________
Name:    __________________________
Title:    __________________________
PARTICIPANT
________________________________
Name:___________________________







